SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Fourth well in Iara area confirms extension of Santos Basin pre-salt discovery Rio de Janeiro, March 5 th , 2013 – Petróleo Brasileiro S.A. - Petrobras, announces that has confirmed the presence of good quality oil in well 3-RJS-706 (3-BRSA-1132-RJS), located in the Iara area, block BMS-11, in the Santos Basin pre-salt. The well is located 226 km off the coast of Rio de Janeiro, 6 km from the discovery well (1-RJS-656, Iara), at a water depth of 2,197 meters. This well, the fourth in the Iara area, is still undergoing the drilling stage and will continue with the aim of defining the base of the oil reservoirs. Results have confirmed 28º API oil in good quality carbonate reservoirs, obtained by cable samples, starting at a depth of 5,260 meters. The Consortium is going to proceed with the activities outlined in the evaluation plan approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP), which includes a formation test to assess the reservoir’s productivity. Petrobras is the operator of the consortium (65%) in partnership with BG E&P Brasil (25%) and Petrogal Brasil/Galp Energia (10%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 5, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
